DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 17-26, 28-44 are pending. The amendment filed on 07/13/2022 has been entered. Claims 30-35 are withdrawn. Claims 17-26, 28-29, 36-44 are under consideration.
Maintained/Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-26, 28-29 remain rejected and also apply to newly added claims 36-44 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For the record the rejection is reiterated below.
The claims are directed to a method for the treatment or prevention of cognitive impairment diseases in a mammal, comprising administering a therapeutically effective amount of secreted alternative splicing variant of mammalian klotho protein, or a nucleic acid encoding said protein, in a pharmaceutically acceptable excipient or carrier, to a subject in need thereof, wherein the alternative splicing variant of mammalian klotho protein is a polypeptide selected from SEQ ID NO: 1, SEQ ID NO: 2 and an alternative splicing variant of a mammalian klotho protein with a percentage of identity of at least 88 % with SEQ ID NO: 1 or SEQ ID NO: 2 as measured by the BLASTP algorithm, and wherein the administering comprises: 
injecting into the brain or by intramuscular injection, or by intravenous injection or by delivering directly into the central nervous system (CNS):
 (a) the effective amount of the alternative splicing variant of mammalian klotho protein, or 
(b) the effective amount of the nucleic acid sequence coding for the alternative splicing variant of mammalian klotho protein, wherein the sequence is operatively linked to an expression promoter, and wherein the sequence and expression promoter are within an adeno-associated virus with central nervous system tropism expression vector.
The claims broadly embrace alternative splicing variant of mammalian klotho protein, or a nucleic acid encoding said protein, wherein the splicing variant of mammalian klotho protein is a protein from SEQ ID NO: 1, SEQ ID NO: 2 and a protein with a percentage of identity of at least 88 % with SEQ ID NO: 1 or SEQ ID NO: 2.
Accordingly, the claims embrace a number of alternative splicing variant of mammalian klotho protein amino acid sequences or a vector comprising a nucleic acid sequence encoding said spliced variant of overexpressing mammalian klotho protein having at least 88% identity over the entire length in SEQ ID NO: 1 (549 amino acids) or SEQ ID NO: 2 (550 amino acids), or functional variants of these proteins having, at most, 66 amino acid differences with the SEQ ID NO: 1 or SEQ ID NO: 2, constituting a genus.
The specification fails to disclose a representative number of klotho protein amino acid sequences in a vector overexpressing klotho protein at least east 88% identity over the entire length in SEQ ID NO: 1 (549 amino acids) or SEQ ID NO: 2 (550 amino acids), or functional variants of these proteins having, at most, 66 amino acid differences with the SEQ ID NO: 1 or SEQ ID NO: 2 functional variants thereof, which retain the biological activity of overexpressing for the treatment or prevention of cognitive impairment diseases in a mammal.
The specification teaches the polypeptides with a percentage of identity of at least 88 % with any of SEQ ID NO: 1 or SEQ ID NO: 2 encompass mammal proteins derived from amino acid variations of the sequences including single or of two or three amino acid substitutions in SEQ ID NO: 1 or 2, deletion of one or two amino acids, insertion of one or two amino acids at any position of the sequence, all these amino acid variations in relation to SEQ ID NO: 1 or 2 with the proviso that the resulting proteins have the same function as the s-KL from which derive. The polypeptides with a percentage of identity of at least 88 % with any of SEQ ID NO: 1 or SEQ ID NO: 2 encompass also s-KL of mammals other that mice and human. As above indicated, the identity is determined by global alignment between sequences performed by means of the BLASTP Algorithm (p 19, lines 10-21).
The specification also teaches FIG. 1 is a schematic view of the procedure for constructing adeno-associated virus as vectors carrying a plasmid with the gene construct of the invention for expressing the different variants of klotho protein. In (A) the pUC57-KL synthetic plasmid (GenScript, USA) is partially represented showing an insert coding for klotho protein and indicating the restriction sites. KL 1 indicates the sequence coding for KL 1 domain and comprises a contiguous square representing the sequence coding for the tail of amino acids only present in the secreted splicing variant of klotho s-KL. KL2 represents the sequence coding for KL2 domain of klotho. In panel (B) it is schematically viewed the strategy to obtain from the synthetic pUC57-pKL, the pGG2-sKL plasmids carrying the sequence coding for the klotho protein. This plasmid is then introduced in 293-AAV cells (Stratagene). AAV-s-KL (or AAVrh10-s-KL) designates the adeno-associated virus carrying the plasmid with the gene construct coding for s-KL. This figure is related to Example 1 (p 11, lines 21-35).
However, the specification does not describe the structure or functional nature of at most, 66 amino acid differences with the SEQ ID NO: 1 or SEQ ID NO: 2, or functional variants thereof. The specification is further silent on the specific characteristics, or sequence motifs of any klotho amino acid residues of any size or sequence amino acids having at least 88% identity over the entire length to the klotho protein in SEQ ID NO: 1 or SEQ ID NO: 2, which retain the biological activity of overexpressing and treatment or prevention of cognitive impairment diseases in a mammal of mammalian klotho protein in SEQ ID NO: 1 or SEQ ID NO: 2, or functional variants thereof, that may contribute to overexpressing and increase intracellular levels of mammalian klotho protein for treatment or prevention of cognitive impairment diseases in a mammal. The claims thus embrace a claimed genus that encompasses amino acid sequences yet to be discovered.
As the specification fails to disclose any OTX2 amino acids having at least 88% identity over the entire length to the klotho protein comprising SEQ ID NO: 1- or 2, or functional variants thereof, the Artisan of skill could not predict that Applicant possessed any species of said amino acids.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail such that the Artisan can reasonably conclude that the inventor(s) had possession of the claimed invention. Such possession may be demonstrated by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and/or formulae that fully set forth the claimed invention. Possession may be shown by an actual reduction to practice, showing that the invention was “ready for patenting”, or by describing distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention (January 5, 2001 Fed. Reg., Vol. 66, No. 4, pp. 1099-11). Moreover, MPEP 2163. Overall, what these statements indicate is that the Applicant must provide adequate description of such core structure and function related to that core structure such that the Artisan of skill could determine the desired effect. Hence, the analysis above demonstrates that Applicant has not determined the core structure for full scope of the claimed genus.
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. Therefore, the claims are reading on a number of klotho protein amino acid sequences in a vector or construct overexpressing klotho having at least 88% identity over the entire length in SEQ ID NO: 1 or SEQ ID NO: 2, SEQ ID NO: 1 (549 amino acids) or 2 (550 amino acids)) variants of these proteins have, at most, 66 amino acid differences with the SEQ ID NO: 1 or SEQ ID NO: 2, or functional variants thereof yet to be discovered. It is known in the art that even single amino acid changes or differences in the amino acid sequence of a protein can have dramatic effects on the protein’s function.  For example, Menche (JCI Insight, 2(20): e94375, 2017) notes that not only is Klotho expression especially decreased in renal disease, maintained or elevated Klotho expression levels have been demonstrated to have substantial reno-protective effects. The kidney is also the principal source of Klotho. Given the pleiotropic and profound effects of soluble Klotho proteins, it is of great importance to determine the structures of soluble Klotho proteins and the structure-function relationships between soluble Klotho and the molecules with which Klotho interacts. Furthermore, of particular importance are the mechanisms of shedding and/or secretion of Klotho, which could be targeted (p 2 last paragraph). Borges (Molecular and Clinical Oncology 16: 93, 2022) notes the following three isoforms have been detected: αKlotho, βKlotho and Kotho, with αKlotho being the most abundant and responsible for most of the anti-aging actions described (p 1 2nd column 1st paragraph). Besides being a constituent of the plasma membrane, Klotho may be cleaved by the membrane-anchored metallopeptidases ADAM10 and ADAM17 to generate a secreted form of the Klotho protein that is released so that it may act as an autocrine, paracrine or endocrine hormone in blood, urine and cerebrospinal fluid (p 1 2nd column 2nd paragraph). Secreted Klotho may also be generated by alternative splicing and by cleavage of the cytoplasmic portion of Klotho, and the actions of both of these remain to be elucidated (p 1 2nd column 2nd paragraph). Due to the scarcity of information regarding the relationship between αKlotho and histopathological variables in breast cancer, the present study was performed to evaluate the clinical significance of serum αKlotho in patients with breast cancer according to histopathological and immunohistochemical variables (p 2 2nd column 1st paragraph). Epigenetic silencing of Klotho promotes cancer progression due to the reduction of circulating soluble Klotho, which, in turn, facilitates events that facilitate metastasis, such as epithelial-mesenchymal transition (p 11, 1st column 1st paragraph). The relationship between soluble αKlotho and Klotho present in cancer tissue requires further investigation (p 12, 2nd column last paragraph). Kuro-o (Pflugers Arch - Eur J Physiol, 459: 333–343, 2010) notes that secreted Klotho functions as a humoral factor that regulates activity of multiple glycoproteins on the cell surface, including ion channels and growth factor receptors such as insulin/insulin-like growth factor-1 receptors (abstract). The extracellular domain of Klotho protein is clipped on the cell surface (ectodomain shedding) by membrane-anchored proteases ADAM10 and ADAM17 to generate a secreted form of Klotho protein. In fact, the entire extracellular domain of ~120-130 kDa (Klotho ectodomain) is detected in the blood, urine, and cerebrospinal fluid (CSF) (p 337, 2nd column 2nd paragraph). 
Regarding newly added claims 36-44, the claims are reading on a number of alternative splicing variants of mammalian klotho protein amino acid sequences in SEQ ID NO: 1 or functional variants thereof yet to be discovered. It is known in the art that even single amino acid changes or differences in the amino acid sequence of a protein can have dramatic effects on the protein’s function (see above). For example, Borges teaches three klotho isoforms have been detected: αKlotho, βKlotho and Kotho, with αKlotho being the most abundant and responsible for most of the anti-aging actions described (p 1 2nd column 1st paragraph). Besides being a constituent of the plasma membrane, Klotho may be cleaved by the membrane-anchored metallopeptidases ADAM10 and ADAM17 to generate a secreted form of the Klotho protein that is released so that it may act as an autocrine, paracrine or endocrine hormone in cerebrospinal fluid (p 1 2nd column 2nd paragraph). Secreted Klotho may also be generated by alternative splicing and by cleavage of the cytoplasmic portion of Klotho, and the actions of both of these remain to be elucidated (p 1 2nd column 2nd paragraph). Epigenetic silencing of Klotho promotes cancer progression due to the reduction of circulating soluble Klotho, which, in turn, facilitates events that facilitate metastasis, such as epithelial-mesenchymal transition (p 11, 1st column 1st paragraph). The relationship between soluble αKlotho and Klotho present in cancer tissue requires further investigation (p 12, 2nd column last paragraph). The specification still fails to teach which of a number of alternative splicing variants of mammalian klotho protein amino acid sequences in SEQ ID NO: 1 or functional variants thereof of klotho protein structure can be varied while retaining the biological activity of overexpressing and increase intracellular levels of mammalian klotho protein for treatment or prevention of cognitive impairment in Alzheimer’s disease or in Lewy bodies, post stroke dementia, post traumatic dementia, or dementia or senile dementia in a mammal.
In view of the foregoing it is noted the structure of a protein does necessarily denote its function. There is not disclosure in the specification relating the similarity of the klotho structure and conservation of function among species. For example, it is known in the art that some amino acid variations are tolerated without losing a protein’s tertiary structure. The results of amino acid substitutions have been studied so extensively that amino acids are grouped in so-called “exchange groups” of similar properties because substituting within the exchange group is expected to conserve the overall structure. For example, the expectation from replacing leucine with isoleucine would be that the protein would likely retain its tertiary structure. On the other hand, when non-exchange group members are substituted, e.g., proline for tryptophan, the expectation would be that the substitution would not likely conserve the protein’s tertiary structure. In the instant case the specification fails to teach which of the 12% of klotho protein structure can be varied while retaining the biological activity of overexpressing and increase intracellular levels of mammalian klotho protein for treatment or prevention of cognitive impairment diseases in a mammal.
In view of the level of knowledge or skill in the art at the time of the invention, an Artisan of skill would not recognize from the disclosure that Applicant was in possession of the genus of a number of klotho protein amino acid sequences in a viral vector or construct overexpressing klotho having at least 88% identity over the entire length in SEQ ID NO: 1 or SEQ ID NO: 2, SEQ ID NO: 1 (549 amino acids) or 2 (550 amino acids) variants of these proteins have, at most, 66 amino acid differences with the SEQ ID NO: 1 or SEQ ID NO: 2, or functional variants thereof. Thus, it is concluded that the written description requirement is not satisfied for the claimed genus.
There is no teaching in the specification which 12% or more of the structure can be varied while retaining the ability of the amino acid to function to overexpress and increase intracellular levels of mammalian klotho protein to a mammal. Further, there is no art-recognized correlation between any structure, other than as set forth in SEQ ID NO: 1- or 2, and the activity to function to express and increase intracellular levels of mammalian klotho protein to a mammal, based on which those of ordinary skill in the art could predict which amino acid sequences could vary from SEQ ID NO: 1- or 2 without losing the activity.
Consequently, there is no information about which amino acid can vary from SEQ ID NO: 1-or 2 in the claimed genus of amino acids and still retain the activity and function to overexpress and increase intracellular levels of mammalian klotho protein to a mammal.
Although the disclosure of SEQ ID NO: 1- or 2 combined with the knowledge in the art, would put one in possession of amino acids that are 88% identical to SEQ ID NO: 1- or 2, the level and knowledge in the art is such that one of ordinary skill would not be able to identify without further testing which of those amino acids having at least 88% identify with SEQ ID NO: 1- or 2, however the specification fails to teach which of the 12% of klotho protein structure can be varied while retaining the biological activity of overexpressing and increase intracellular levels of mammalian klotho protein to treatment or prevention of cognitive impairment diseases in a mammal. Accordingly, Applicants have not adequately disclosed the relevant identifying characteristics of a representative number of species within the claimed genus.
In conclusion, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that Applicant is in possession of a number of klotho protein amino acid sequences in a viral vector or a construct overexpressing klotho having at least 88% identity over the entire length in SEQ ID NO: 1 or SEQ ID NO: 2, SEQ ID NO: 15 (549 amino acids) or 2 (550 amino acids)) variants of these proteins have, at most, 66 amino acid differences with the SEQ ID NO: 1 or SEQ ID NO: 2, or functional variants thereof and functional alternative splicing variants with the SEQ ID NO: 1 or SEQ ID NO: 2, at the time the application was filed.
Thus, it is concluded that the written description requirement is not satisfied for the claimed genus.
Response to arguments
Applicants argue the specification provides a description of the claimed method, including the recited secreted alternative splicing variants of mammalian klotho (s-KL) proteins or nucleic acids encoding same, so as to demonstrate to persons skilled in the field that it was in full possession of the claimed invention. In addition to human (SEQ ID NO:1) and mouse (SEQ ID NO:2) alternative splicing variants of mammalian klotho proteins, the specification teaches sequences of rat, dog, mouse, goat, and Cebus Cappuccino (primate) s- KL proteins, which as disclosed on page 17, lines 29-page 18 line 5 of the specification, have at least 88% sequence identity with SEQ ID Nos: 1 and 2. Applicants argue Section 112 (a) does not require patent applicants to disclose in their specifications the nucleotide sequence of claimed DNA, when that sequence is already known in the field. See, Capon y. Eshhar, 418 F. 3d 1349 (Fed. Cir. 2005). Capon involved an interference proceeding wherein the respective claims were directed to novel chimeric DNAs/genes that describe the genetic material in terms of the functional characteristics of the protein it encodes.* The Board ruled that neither the Eshhar claims nor the Capon claims were patentable because they did not satisfy the written description requirement. Specifically, the Board found persons having ordinary skill in the art would not have been able to visualize and recognize the identity of the claimed genetic material without considering additional knowledge in the art, performing additional experimentation, and testing to confirm results. Capon, 418 F. 3d at 1355.
Applicants argue on appeal, both parties explained that their chimeric genes are produced by selecting and combining known heavy- and light-chain immune-related DNA segments, using known DNA-linking procedures. In reversing the Board’s decision, the Federal Circuit ruled thusly:
“The Board's rule that the nucleotide sequences of the chimeric genes must be fully presented, although the nucleotide sequences of the component DNA are known, is an inappropriate generalization. When the prior art includes the nucleotide information, precedent does not set a per se rule that the information must be determined afresh.” Capon, 418 F. 3d at 1358 (emphasis added).

Applicants argue therefore, the teachings on page 17, lines 29-page 18 line 5 constitute disclosure of 5 additional mammalian s-KL proteins, namely rat, dog, mouse, goat, and Cebus Cappuccino (primate) s-KL proteins, that have a percentage of identity of at least 88 % with SEQ ID NO: 1 or SEQ ID NO: 2 as measured by the BLASTP algorithm. The quality of the disclosure from the standpoint of written description is not diminished simply because the exact nucleotide sequences of the rat, dog, mouse, goat, and Cebus Cappuccino (primate) s-KL proteins are not explicitly set forth in the specification. Applicants argue this disclosure constitutes a representative number of species sufficient to satisfy the statute. Moreover, Applicant should not be required to disclose in the specification each and every s-KL sequence with at least 88 % with SEQ ID NO: 1 or SEQ ID NO: 2 according to the claimed method. Skilled artisans would readily identify any other known mammalian s-KL proteins or nucleic acids encoding such proteins. For example, a representative query using the BLASTP algorithm with the amino acid sequence of human s- KL (SEQ ID NO: 1) readily identifies many other mammalian s-KL genes with at least 88% identity to SEQ ID NO: 1, that were known in the art at of the time of filing; including, for example, 7 sequenced primate species (ranging from 90 to 97% identity), 2 bat species (91% and 93% identity), and 4 cat (Family Felidae) species (ranging from 93% to 94% identity). Applicants arguments have been fully considered but are not persuasive.
In response, given what is known in the art about the likely outcome of substitutions on structure and function of klotho protein of splicing variants, those in the art would have likely expected the applicant to have been in possession of a genus of proteins having a tertiary structure similar to nucleic acid sequences that encode a polypeptide with at least 88% sequence identity with klotho isoform variants and alternative splicing variants of SEQ ID NO: 1, and SEQ ID NO: 2. In this case, there is no disclosed correlation between structure and function. The recitation of having 88% identity to SEQ ID NO: 1, and SEQ ID NO: 2 represents a partial structure.  That is, the nucleic acids nucleic acids less than 88% of the structure of klotho, while more than 12% of the structure can vary.  There is no teaching in the specification which 12% or more of the structure can be varied while retaining the ability of the nucleic acid to function to form klotho generating a therapeutic result. 
While the contemplated teachings on page 17, lines 29-page 18 line 5 constitute disclosure of 5 additional mammalian s-KL proteins, namely rat, dog, mouse, goat, and Cebus Cappuccino (primate) s-KL proteins, that have a percentage of identity of at least 88 % with SEQ ID NO: 1 or SEQ ID NO: 2 as measured by the BLASTP algorithm, however, it fails to describe a genus of variants of SEQ ID NO: 1 or SEQ ID NO: 2 that are alternative splicing variants of a mammalian klotho protein thereof or nucleic acids encoding klotho. Regarding disclosure of 5 additional mammalian s-KL proteins, namely rat, dog, mouse, goat, and Cebus Cappuccino (primate) s-KL proteins, that have a percentage of identity of at least 88 % with SEQ ID NO: 1 or SEQ ID NO: 2 as measured by the BLASTP algorithm it must be noted that  there is no shared critical sequence disclosed for the genus of mammalian s-KL proteins, namely rat, dog, mouse, goat, and Cebus Cappuccino (primate) s-KL proteins, that have a percentage of identity of at least 88 % with SEQ ID NO: 1 or SEQ ID NO: 2 as measured by the BLASTP algorithm sequences in order for one to recognize members of the genus to practice the invention. To provide adequate written description and evidence of possession of the claimed s-KL proteins, namely rat, dog, mouse, goat, and Cebus Cappuccino (primate) s-KL proteins, that have a percentage of identity of at least 88 % with SEQ ID NO: 1 or SEQ ID NO: 2 as measured by the BLASTP algorithm genus, the instant specification fails to structurally describe representative s-KL proteins, that have a percentage of identity of at least 88 % with SEQ ID NO: 1 or SEQ ID NO: 2 as measured by the BLASTP algorithm peptide sequences that function to treat or prevent cognitive impaired diseases in a rat, dog, mouse, goat, and Cebus, or describe structural features common to the members of the genus, which features constitute a substantial portion of the genus. The instant specification fails to describe structural features common to the members of the genus, which features constitute a substantial portion of the genus because the instant specification fails to describe a representative number of the polypeptides with a percentage of identity of at least 88 % with any of SEQ ID NO: 1 or SEQ ID NO: 2 encompass also s-KL of rat, dog, goat, and primate s-KL proteins, that have a percentage of identity of at least 88 % with SEQ ID NO: 1 or SEQ ID NO: 2 other that mice and human. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus required to perform the claimed method. Given the lack of representative rat, dog, goat, and Cebus Cappuccino (primate) s-KL proteins sequences to support the full scope of the claimed genus of rat, dog, goat, and Cebus Cappuccino (primate) s-KL proteins, that have a percentage of identity of at least 88 % with SEQ ID NO: 1 or SEQ ID NO: 2 as measured by the BLASTP algorithm genus,  used in the claimed method, and lack of reasonable structure-function correlation with regards to the unknown sequences required to treat or prevent cognitive impairment diseases , the present claims lack adequate written description. Thus, the specification does not provide an adequate written description of klotho sequences that treat or prevent cognitive diseases to practice the claimed invention. Since the specification fails to adequately describe the products to which the claimed method uses, it also fails to adequately describe the method. 
Applicant claim functional variants of klotho variants and an alternative splicing variant of a mammalian klotho protein thereof protein variant sequences by function only, without any disclosed or known correlation between the sequences and their function.  The specification does not teach any variant structural sequences and still have it function for treating Alzheimer’s disease or wherein the variant sequence will elicit a biological response substantially the same or preventive biological activity as the response generated by the native protein.  The skilled artisan cannot envision a sufficient number of embodiments of the instant invention from the instant specification because the specification fails to disclose structural functional characteristics. For example, Menche notes that given the pleiotropic and profound effects of soluble Klotho proteins, it is of great importance to determine the structures of soluble Klotho proteins and the structure-function relationships between soluble Klotho and the molecules with which Klotho interacts. Furthermore, of particular importance are the mechanisms of shedding and/or secretion of Klotho, which could be targeted (see above).
Even though the specification in pages 17-18 contemplates the s-KL for use in the prevention and /or treatment of cognitive and/or behavior impairment in human, rat, dog, mouse and goat  because klotho protein has a high percentage among mammals by BLAST analysis and contemplates s-KL is a polypeptide selected from SEQ ID NO: 1, SEQ ID NO: 2 and a polypeptide with a percentage of identity of at least 88 % with any of SEQ ID NO: 1 or SEQ ID NO: 2, but does not provide support for the genus of variants of the s-KL alternative splicing variant of mammalian klotho protein, or a nucleic acid encoding said protein, wherein the splicing variant of mammalian klotho protein is a protein from SEQ ID NO: 1, SEQ ID NO: 2 and a protein with a percentage of identity of at least 88 % with SEQ ID NO: 1 or SEQ ID NO: 2 that leads to the treatment or prevention of cognitive impairment disease. The specification fails to teach the structure and function of any variant of the genus s-KL splice variants and still be able to treat or prevent cognitive impairment disease as claimed. Thus the specification fails to showing contemplated prevention and treatment of genus of cognitive  disorder  embraced by the breadth of the claim (17, 24).
The functional property, i.e. ability for the treatment or prevention of cognitive impairment disease in a mammal as claimed is not itself a written description of that the recited SEQ ID NOs, it conveys no distinguishing information concerning its identity, just its functional property. While the disclosure provides a process for a representative query using the BLASTP algorithm with the amino acid sequence of human s- KL (SEQ ID NO: 1) readily identifies many other mammalian s-KL genes with at least 88% identity to SEQ ID NO: 1, that were known in the art at of the time of filing; including, for example, 7 sequenced primate species (ranging from 90 to 97% identity), 2 bat species (91% and 93% identity), and 4 cat (Family Felidae) species (ranging from 93% to 94% identity), however this represents a partial structure  characteristics; in other words, it does not describe SEQ ID NOs having the desired functional property in general. Describing a method of finding a suitable factor having the desired functional property does not describe the SQ ID NOs of any other polynucleotides or encoded proteins that function to form all nucleic acid fragments or having 88 % identity to SEQ ID NO: 1, SEQ ID NO: 2 represents a partial structure itself. A definition by function, does not suffice to define the genus because it is only an indication of what the genus does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605- 06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such species of the genus may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372- 73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate).
Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632
/ANOOP K SINGH/Primary Examiner, Art Unit 1632